

117 HR 4771 IH: To designate the Federal Building and United States Courthouse located at 111 North Adams Street in Tallahassee, Florida, as the “Joseph Woodrow Hatchett United States Courthouse and Federal Building”.
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4771IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Lawson of Florida (for himself, Mr. Gaetz, Mr. Dunn, Mrs. Cammack, Mr. Rutherford, Mr. Waltz, Mrs. Murphy of Florida, Mr. Posey, Mr. Soto, Mrs. Demings, Mr. Webster of Florida, Mr. Bilirakis, Mr. Crist, Ms. Castor of Florida, Mr. C. Scott Franklin of Florida, Mr. Buchanan, Mr. Steube, Mr. Mast, Mr. Donalds, Ms. Lois Frankel of Florida, Mr. Deutch, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Diaz-Balart, Mr. Gimenez, and Ms. Salazar) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal Building and United States Courthouse located at 111 North Adams Street in Tallahassee, Florida, as the Joseph Woodrow Hatchett United States Courthouse and Federal Building.1.DesignationThe Federal Building and United States Courthouse located at 111 North Adams Street in Tallahassee, Florida, shall be known and designated as the Joseph Woodrow Hatchett United States Courthouse and Federal Building.2.ReferenceAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal Building and United States Courthouse referred to in section 1 shall be deemed to be a reference to the Joseph Woodrow Hatchett United States Courthouse and Federal Building.